DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Receipt is acknowledged of the amendment filed 8/18/2022.  Claims 1 is amended, claim 3 is cancelled, claims 4, 6-7, 11-15 are withdrawn and claims 1-2 and 4-15 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
By way of dependence on Claim 1, Claim 5 currently recites “the holder is connected to the ophthalmic lens by a frangible portion …[and] said holder comprises a fastener”.  There is no embodiment in the original disclosure combining these two elements of the holder.  At the time of the invention, Applicant did not evidence possession of the embodiment captured in Claim 5.

Claim Interpretation
In the claims, the language “produced by additive manufacturing” is give the broadest reasonable interpretation to a person having ordinary skill in the art in light of the Specifications.  In the originally-filed Specifications, Applicant discloses “[a]dditive manufacturing is a manufacturing technique defined in international standard ASTM 2792-12 and designates a process for assembling elements of material to obtain a solid three-dimensional object on the basis of a digital three-dimensional model (typically represented by data of a CAD file, CAS standing for “Computer-Aided Design”)”.  In other words, there is no specific means for assembling elements other than methods providing 3D objects. The ophthalmic lens produced by additive manufacturing means will not be patentably distinct in a structural-sense from an ophthalmic lenses produced by other manufacturing means.  In particular, the functionality of the ophthalmic device in providing the designed optical effect would be understood to be evidence that structures made by various methods are not structurally distinguishable. It is noted that a manufacturing method may necessarily produce a product that is structurally distinct from a lens produced by additive manufacturing, though these lenses are not relied upon in the rejections below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat No. 8,964,313 to Kobayashi et al. (hereinafter Kobayashi).
Regarding claim 1, Kobayashi teaches an optical part (Fig. 4D) comprising an ophthalmic lens (lens body 2 and surrounding coating forming surfaces 6 and 7, Fig. 4D) produced by additive manufacturing and a holder (runner 23, Fig. 4D) integrally formed with the ophthalmic lens (col. 4, ln. 37-col. 5, ln. 15), the holder is connected to the ophthalmic lens by a frangible portion (gate 3 of narrow portion of runner 23 adjacent to lens body, Fig. 4D).
Regarding claim 2, Kobayashi teaches the ophthalmic lens has a peripheral edge and wherein the holder extends from the peripheral edge (Fig. 4D).
Regarding claim 8, Kobayashi teaches said ophthalmic lens is formed to a predefined frame shape (Fig. 1A-1B, 4D).
Regarding claim 9, Kobayashi teaches the ophthalmic lens has a first composition and wherein the holder has a second composition (“The plastic coating and the second plastic coating may include the same material or different materials. Similarly, the base and the plastic coating may include the same material or different materials”; col. 7, ll. 56-65) distinct from said first composition (runner 23 flow material is same as surface coating of core lens 2 having respective surfaces 6 and 7 and is different from core lens body 2, Figs. 1A-1B, 4D).
Regarding claim 10, Kobayashi teaches the holder is flexible (plastic runner 23, Fig. 4D; col. 4, ln. 37-col. 5, ln. 15).

Response to Arguments
Applicant's arguments filed 8/18/2022 have been fully considered but they are not persuasive.
On page 4 of the Response, Applicant argues that the core lens 2 is separated from the runner 23 through cutting and “[h]ence the runner 19 is not connected to core lens 2 by a frangible portion”.  Examiner respectfully disagrees.  The process by which the runner is separated from the core lens is immaterial to the anticipation of the claimed structure by the prior art structure.  The gate between runner and lens body is composed of the same plastic material of the lens coating and is designed such that “the volume of each projection can be reduced as much as possible” (col. 4, ll. 1-3).  Examples of the lens materials includes plastics and specifically, “polycarbonate, cycloolefin polymer, .alpha.-olefin-cycloolefin copolymer, polystyrene, styrene-methyl methacrylate copolymer, fluorene polyester, and methyl methacrylate”.  While the thickness of the gate is not specifically disclosed, the thickness would have been understood by a person having ordinary skill in the art as necessarily less than the thickness of the lens body in view of the figures and corresponding written description relied upon in the rejections above. A minimally-dimensioned plastic gate embodied as manufactured with the plastic species disclosed would necessarily be frangible – i.e. capable of breaking. 
Applicant further argues that Kabayashi suggests a cutting tool must be used by stating “a gate cutting process are not especially limited”.  Examiner respectfully disagrees.  Cutting the disclosed gate and separating the lens body from the runner does not exclude the structure from having a frangible portion.  The Oxford English Dictionary defines “frangible” as “capable of being broken, breakable” and “broken” as “to sever into distinct parts by sudden application of force, to part by violence. Often with an adjunct indicating result, as in to break asunder, in pieces, small”.  Neither the disclosed invention nor the claimed invention require a portion of the holder to be broken by a particular means or process. Various means of breaking injection molded gates between runners and molded optics are shown in the cited pertinent art.  The various disclosures further evidence that the plain meaning of the claimed “frangible portion” would have been a reasonable interpretation to one having ordinary skill in the art.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Generally cited prior art falls into two categories of inventive features: (1) lenses with integral holders, and (2) lenses with fasteners.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872